The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 3/16/21 which has been entered. Claim 1 has been amended. No claims have been cancelled. No Claims have been added. Claims 1-11 and 16-20 are still pending in this application, with Claim 1 being independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. US Publication No.20110243357 in view of Havenith et al. US Publication No. 20090262964, Kurs et al. US Publication No. 20100109445 and Schreuder et al. US Publication No. 20110307844.

             Referring to claim 1, Probst et al. teaches a hearing device (Figs. 1-2), comprising: an in-ear module adapted for insertion into a user's outer ear canal (Fig. 1: inner part 3 in ear canal 16; para 0074: “inner part 3 worn within a user's ear 5, more particularly within the user's ear canal 16”); a microphone (Fig. 1: input transducer 6; para 0075: “input transducer 6 such as a microphone”), processing circuitry (Fig. 1: signal processing unit 7), and a wireless radio-frequency (RF) transceiver (Fig. 3: transceiver 24; para 0091: “Said wireless connectivity can based, e.g., on FM incorporated into the in-ear module (Fig. 3: input transducer 6, signal processor 7, and transceiver 24 in inner part 3); an on-ear module adapted for wearing on or behind a user’s ear (Fig. 1: outer part 2; para 0074: “an outer part 2 worn behind the user's ear”); a battery pack incorporated into the on-ear module (Fig. 1: energy storage 4 in outer part 2; para 0076: “an energy storage unit 4 such as a battery”); a cable for electrically connecting components of the on-ear and in-ear module (Fig. 2: connecting portion 12 with wired connection 13 connects inner part 3 and outer part 2), wherein the cable incorporates a common conductor for transferring power from the battery pack to the components of the in-ear module (para 0084: “Electrical energy is transmitted from energy storage unit 4 in outer part 3 to signal processing unit 7, to control circuit 21 and (not indicated in FIG. 2) to transceiver 24, via wired connection 13”) and wherein the common conductor further includes a radiating segment to serve as an antenna and a segment for transferring RF energy between the antenna and the wireless RF transceiver (Fig. 3: antenna within connecting portion 12 and connects to transceiver 24; para 0089: “The antenna 22 can be comprised in the inner part 3 and/or in the connecting portion 12 and/or in the outer part 2. Preferably, antenna 22 is comprised fully or in part in connecting portion 12. An elegant way to comprise antenna 22 in connecting portion 12 is to use electrical connection 13 as antenna 22 or as a part thereof.”; para 0091: “Said wireless connectivity can based, e.g., on FM (frequency modulation)”) 
               However, Probst et al. does not teach the receiver in the in-ear part, but Havenith et al. teaches a receiver incorporated into the in-ear module (Fig. 1: loudspeaker 23 in in-the-ear part 20). Both Probst et al. and Havenith et al. teach behind the ear hearing aids, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in a hearing aid with the speaker configured in the in-ear part, as taught by Havenith et al., for the hearing aid with the speaker configured in the on-ear part, as taught in Probst et al. because both speaker configurations output sound through the in-ear part to help a user hear better.
                However, Probst et al. and Havenith et al. do not specify a non-radiating section per se, but Kurs et al. teaches a non-radiating segment for transferring energy (para 0006: “non-radiative, or near-field, wireless energy transfer scheme”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of transferring 
             However, Probst et al., Haventith et al., and Kurs et al. do not teach a gorund plan in the conductor per se, but Schreuder et al. teaches a segment to serve as a ground plane for the antenna (para 0051: “the casing can also be regarded as the ground plane of the antenna”; Fig. 7: sleeve 701 of cable 23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ground plane, as taught in Schreuder et al., in the device of Probst et al., Haventith et al., and Kurs et al. because the ground plane is needed for the antenna to function properly.
             Referring to claim 4, Probst et al. teaches the battery pack is housed within a housing of the on-ear module (Figs. 1-2: energy storage unit 4 in outer part 2 housing).
             Referring to claim 6, Probst et al. teaches the on-ear module incorporates power management circuitry for supplying power from the battery pack to the in-ear module (para 0084).
             Referring to claim 9, Probst et al. teaches the cable incorporates multiple conductors for functioning as a transmission feed line, for transferring data between the on-ear and in-ear modules, and for transferring power from the battery pack to the in-ear module (paras 0056, 0084, 0085, 0089). 
             Referring to claim 10, Probst et al. teaches the battery pack is rechargeable (para 0039). 
             Referring to claim 20, Probst et al. teaches the cable incorporates multiple conductors for conducting multiplexed electrical signals relating to power transfer, data transfer, and RF energy transfer; and, wherein the multiplexed electrical signals are separated by filtering (para 0051, 0056, 0089).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Roehrlein et al. US Publication No. 20160375242. 

             Referring to claim 2, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach an NFMI transceiver in the on-ear module per se, but Roehrlein et al. teaches a near field magnetic induction (NFMI) transceiver and NFMI antenna incorporated into the on-ear module (para 0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the wireless transceiver and antenna of Roehrlein et al. in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it offers a secondary type of wireless connectivity when RF links are not available.
Referring to claim 3, Probst et al. teaches the cable incorporates a conductor for transferring data between the processing circuitry and the on-ear part (para 0085) and Roehrlein et al. teaches the NFMI transceiver (para 0036). Motivation to combine is the same as in claim 2.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Basseas et al. US Publication No. 20100232612

             Referring to claim 5, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach an external battery pack, but Basseas et al. teaches the battery pack is external to a housing of the on- ear module and attachable thereto (Fig. 1A: battery module 14B external to electronics module 12B; para 0047). Probst et al. and Basseas et al. teach battery packs in an ear device, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in an external connection on the on-ear device, as taught in Basseas et al., for the connection of Probst et al. in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because each connection allows for a detachable unit to recharge the battery.
             Referring to claim 19, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach a magnetically attached battery pack, but Basseas et al. teaches the battery pack is external to a housing of the on- ear module and magnetically attachable thereto (Fig. 1A: battery module 14B external to electronics module 12B; para 0047). Probst et al., and Basseas et al. teach battery packs in .

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Meskens US Publication No. 20150092969. 

             Referring to claim 7, Probst et al. teaches the in-ear battery pack incorporated into the in-ear module (para 0039). However, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach an untethered mode per se, but Meskens et al. teaches enable the in-ear module to operate in an untethered mode without being connected to the on-ear module (paras 0002, 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow for an untethered mode, as taught in Meskens et al., in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it allows a user to wear the in-ear piece more discreetly and more comfortably at times if there is already a battery within the in-ear piece as taught in para 0039 of Probst et al. 
             Referring to claim 17, Probst et al. teaches an in-ear battery pack that is mechanically attachable to the in-ear module (para 0039). However, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach an untethered mode per se, but Meskens et al. teaches enable the in-ear module to operate in an untethered mode without being connected to the on-ear module (paras 0002, 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow for an untethered mode, as taught in Meskens et al., in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it allows a user to wear the in-ear piece more discreetly and more comfortably at times if there is already a battery within the in-ear piece as taught in para 0039 of Probst et al.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Gabathuler US Publication No. 20120312833. 

             Referring to claim 8, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach a portable battery pack carrier, but Gabathuler teaches the on-ear module is adapted to be placed in a portable battery pack carrier that utilizes a mechanism for removing and replacing the battery pack (Fig. 1a; abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a portable battery pack carrier, as taught by Gabathuler, for the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it “allows an easy and quick insertion and removal of small batteries into and from hearing devices.”

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Killion US Patent No. 6320969. 

             Referring to claim 11, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach a battery alarm, but Killion teaches the on-ear module incorporates circuitry configured to provide an audible alarm to a user when the battery pack needs to be recharged or replaced (Fig. 1A: alarm system 20 in behind the ear part; Column 1, Lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a battery alarm, as taught by Killion, in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it “can provide advance warning that the battery is approaching its end of life.”

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Marx US Publication No. 20020085729. 

             Referring to claim 16, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach a telecoil, but Marx teaches a telecoil incorporated into the on-ear module (para 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a telecoil, as taught by Marx, in the hearing device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it allows the user to use a telephone more effectively while wearing the hearing aid.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al., Havenith et al., Kurs et al., and Schreuder et al., as shown in claim 1 above, and further in view of Meskens et al. and Basseas et al. 

             Referring to claim 18, Probst et al. teaches an in-ear battery pack that is attachable to the in-ear module (para 0039). However, Probst et al., Havenith et al., Kurs et al., and Schreuder et al. do not teach an untethered mode per se, but Meskens et al. teaches enable the in-ear module to operate in an untethered mode without being connected to the on-ear module (paras 0002, 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow for an untethered mode, as taught in Meskens et al., in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it allows a user to wear the in-ear piece more discreetly and more comfortably at times if there is already a battery within the in-ear piece as taught in para 0039 of Probst et al. 
             However, Probst et al., Havenith et al., Kurs et al., Schreuder et al., and Meskens et al. do not teach a magnetically attached battery pack, but Basseas et al. teaches battery pack that is magnetically attachable to the ear module (para 0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic attachment, as taught in Basseas et al., in the device of Probst et al., Havenith et al., Kurs et al., and Schreuder et al. because it allows for a reliable connection that also makes for an easy and quick detachment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A FALEY/Primary Examiner, Art Unit 2652